Case 1:20-cv-00848-NRN Document 1 Filed 03/27/20 USDC Colorado Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO



Civil Action No. 20-cv-848

THE ESTATE OF EIRA SAENZ and
MARIA DE REFUGIO CORRAL, individually and as Personal Representative of The
Estate of Eira Saenz

       Plaintiffs,

v.

JOHN P. BITTERMAN, Adams County Police Department, in his individual capacity; and
ADAMS COUNTY, COLORADO

       Defendants.


                             COMPLAINT AND JURY DEMAND


       COME NOW, the Plaintiffs, The Estate of Eira Saenz Sandoval, now Deceased, by and

through Maria De Refugio Corral, Personal Representative, and Maria De Refugio Corral,

individually, by and through their attorneys RAMOS LAW, hereby submit their Civil Complaint and

Jury Demand against Defendants and sets forth herein:

                                      INTRODUCTION

       On March 28, 2019 in Adams County, Colorado, Defendant John P. Bitterman (hereinafter,

“Defendant Bitterman”), was a police officer who operated an Adams County Sheriff’s

Department vehicle with deliberate indifference to life causing the death of Eira Saenz Sandoval

and gravely injuring Maria De Refugio Corral. As a result of Defendant Bitterman’s conduct, he

was subsequently charged with and convicted by a jury of his peers of the crimes of Careless
Case 1:20-cv-00848-NRN Document 1 Filed 03/27/20 USDC Colorado Page 2 of 16




Driving Resulting in Death and Careless Driving Causing Physical Injury. This is an action for

damages against Defendant Bitterman, an Adams County Police Officer, and Adams County

pursuant to negligence and 42 U.S.C. §1983.

                                 JURISDICTION AND VENUE


       1.     At all material times mentioned herein, Plaintiff Maria De Refugio Corral was a

resident of the City of Bennett, County of Adams, State of Colorado.

       2.     At all material times mentioned herein, decedent Eira Saenz Sandoval was a

resident of the City of Bennett, County of Adams, State of Colorado.

       3.     Maria De Refugio Corral is the duly appointed Personal Representative of the

Estate of Eira Saenz Sandoval.

       4.     At all material times mentioned herein, Maria De Refugio Corral is a resident of

the City of Bennett, County of Adams, State of Colorado.

       5.     At all material times mentioned herein, Defendant John P. Bitterman is a resident

of the City of Bennett, County of Adams, State of Colorado, and further was acting under color of

State Law in the capacity of an Adams County Sheriff’s Office.

       6.     Defendant Adams County is a body corporate and politic as set forth C.R.S. 30-11-

101.

       7.     At all material times mentioned herein, Defendant Adams County employed

Defendant Bitterman as a Commander with the Adams County Sherriff’s Department.




                                               2
Case 1:20-cv-00848-NRN Document 1 Filed 03/27/20 USDC Colorado Page 3 of 16




        8.       This Court has jurisdiction of this action pursuant to 42 U.S.C. § 1983 which gives

rise to subject matter jurisdiction in this Court pursuant to 28 U.S.C. § 1331 (federal question) and

28 U.S.C. § 1343(a)(3) and § 1343(a)(4) (civil rights).

        9.       Venue in this action properly lies in the United States District Court for the District

of Colorado pursuant to 28 U.S.C. § 1391, as all Defendants reside within this federal judicial

district. The events giving rise to this action took place at or near Adams County, Colorado within

this district.

                                    FACTUAL ALLEGATIONS

        10.      On March 28, 2019 at approximately 7:49 a.m., Plaintiff Maria De Refugio Corral

(hereinafter “Plaintiff Coral”) was driving her 2007 Nissan Murano, VIN JN8AZ08W37W640752,

Colorado license plate 833JEQ.

        11.      Plaintiff Eira Saenz Sandoval, mother of Plaintiff Corral, was the front seat

passenger of the above vehicle.

        12.      Both Plaintiffs were properly restrained with their respective seatbelts.

        13.      Plaintiffs were traveling southbound on an undivided section of Highway 79 near

the intersection of East 88th Avenue, in the City of Bennett, County of Adams, State of Colorado.

        14.      The posted speed limit on Highway 79 was 65 miles per hour.

        15.      Highway 79 was uncontrolled and had travel through-right-of-way.

        16.      On March 28, 2019 at approximately 7:49 a.m., Defendant Bitterman, a

Commander with the Adams County Sheriff’s Office, was driving an unmarked Adams County

Sheriff’s vehicle, namely a brown 2017 Ford Explorer, VIN 1FM5K8AR6HGC56833, Colorado

license plate CQH599.

                                                    3
Case 1:20-cv-00848-NRN Document 1 Filed 03/27/20 USDC Colorado Page 4 of 16




       17.     On March 28, 2019 at approximately 7:49 a.m., Defendant Bitterman was working

in his official capacity as a Commander with the Adams County Sheriff’s Office and was

responding to a call.

       18.     Defendant Bitterman was traveling westbound on East 88th Avenue approaching

the intersection with Highway 79.

       19.     The posted speed limit for westbound East 88th Avenue was 55 miles per hour.

       20.     Westbound East 88th Avenue was controlled with a stop sign for vehicles traveling

on East 88th Avenue.

       21.     As Plaintiffs’ vehicle approached the intersection with East 88th Avenue at an

approximate speed of 55 miles per hour, Plaintiff Corral saw Defendant Bitterman’s vehicle

approach the intersection, assuming the vehicle would stop.

       22.     Plaintiff Corral saw no indicia that Defendant Bitterman’s vehicle was a police

vehicle; she saw no police lights illuminated on, or sirens sounding from, Defendant Bitterman’s

vehicle.

       23.     Defendant Bitterman failed to stop at his posted stop sign and instead accelerated

his vehicle through the intersection.

       24.     Plaintiff Corral took accident avoidance maneuvers by engaging her steering and

braking systems as proven by her vehicle’s on-board computer and the evidence observed and

collected at the scene of the accident.

       25.     Defendant Bitterman took no accident avoidance maneuvers as proven by his

vehicle’s on-board computer and the evidence observed and collected at the scene.

       26.     Plaintiff Corral could not avoid a collision with Defendant Bitterman.


                                                4
Case 1:20-cv-00848-NRN Document 1 Filed 03/27/20 USDC Colorado Page 5 of 16




       27.     Plaintiffs’ vehicle’s front end collided with Defendant Bitterman’s vehicle’s

passenger side causing extreme property damage to both vehicles.

       28.     Defendant Bitterman was cited with Careless Driving (Causing Death to Another)

and Careless Driving (Causing Bodily Injury to Another).

       29.     C.R.S. § 42-4-1402 states, in part: “(1) A person who drives a motor vehicle…in a

careless and imprudent manner, without due regard for the width, grade, curves, corners, traffic,

and use of the streets and highways and all other attendant circumstances, is guilty of careless

driving…”

       30.     Colorado Revised Statutes § 42-4-1402 (2)(b) states: “If the person's actions are the

proximate cause of bodily injury to another, such person commits a class 1 misdemeanor traffic

offense.”

       31.     Colorado Revised Statutes § 42-4-1402 (2)(c) states: “If the person's actions are the

proximate cause of death to another, such person commits a class 1 misdemeanor traffic offense.”

       32.     On January 21 and 22, 2020, Defendant Bitterman was tried by jury in Adams

County Court before Honorable Leroy Kirby on the criminal charges against him.

       33.     During the trial, several witnesses testified nothing led them to believe Defendant

Bitterman was a Police Officer at the time of the crash. It was noted in their testimony that they

heard no police sirens coming from or saw police lights illuminated on Defendant Bitterman’s

vehicle at any time before or during the collision.

       34.     During the trial, the witnesses also testified Defendant Bitterman’s vehicle was

traveling approximately 50-60 miles per hour as it approached the intersection and that there was

no indication that the vehicle would stop before it traveled through the intersection.


                                                 5
Case 1:20-cv-00848-NRN Document 1 Filed 03/27/20 USDC Colorado Page 6 of 16




        35.     During the trial, these witnesses further testified Defendant Bitterman’s failed to

stop and that his actions and inactions were the sole and proximate cause of this collision.

        36.     One witness, Mr. Gutierrez testified that he looked over to Defendant Bitterman’s

vehicle and saw flashing lights only in the upper part of the rear window of that vehicle.

        37.     Another witness, Mr. Richard Tyler Ward, testified he arrived at the intersection

after the accident had already occurred and asked Defendant Bitterman who was at-fault for the

accident to which Defendant Bitterman said nothing and walked away.

        38.     Various first responder witnesses testified they did not recall seeing any emergency

lights on, or sirens sounding from, Defendant Bitterman’s vehicle.

        39.     Dr. Alex Ebinger of UC Health was the emergency room physician, who attended

to Plaintiff Corral.

        40.     Dr. Ebinger was declared at trial to be an expert in emergency room medicine.

        41.     Dr. Ebinger prepared a serious bodily injury (“SBI”) form on behalf of Plaintiff

Corral for CSP technician Waters.

        42.     Plaintiff Corral sustained grievous bodily injury, namely: fractured sternum,

fractured ribs, multiple fractures to her right tibia, multiple fractures to her right foot, multiple

contusions, problems with memory, and anxiety, among others.

        43.     Plaintiff Corral has undergone surgical repairs to her lower right extremity.

        44.     Plaintiff Corral continues to undergo physical therapy and is a candidate for further

surgery to her shoulder.

        45.     Plaintiff Corral has incurred greater than two-hundred fifty thousand dollars (US

$250,000.00) in medical expenses and her medical expenses continue to increase.


                                                  6
Case 1:20-cv-00848-NRN Document 1 Filed 03/27/20 USDC Colorado Page 7 of 16




       46.     Plaintiff Saenz was pronounced dead at 8:27 a.m. on March 28, 2019.

       47.     Dr. Steven Cina of the Adams County Coroner’s performed Plaintiff Saenz’

autopsy on March 29, 2019 at approximately 10:00 a.m.

       48.     Dr. Steven Cina, who was declared an expert in forensic pathology, had previously

performed approximately 7,000 autopsies in his medical career.

       49.     Dr. Cina testified Plaintiff Saenz suffered multiple blunt force injuries, namely:

multiple lacerations (bursting of skin due to blunt trauma as opposed to cuts caused by sharp

objects); crushed chest (multiple fractures to right ribs 1-10 and left ribs 2-10); aorta ripped from

heart; popped heart; lacerated left diaphragm; tear in mesentery, cracked C7 vertebra; fractured

right humerus; fractured right knee; fractured right ankle; sternum broken in half; and fractured

pelvis, among others.

       50.     Dr. Cina testified Plaintiff Saenz died of multiple non-survivable blunt force

injuries due to motor vehicle accident.

       51.     Dr. Cina testified had Plaintiff immediately presented to an emergency room after

the accident with such injuries while alive, she could not have been saved.

       52.     Colorado State Patrol Technician Trent Waters of the Vehicular Crimes Unit was

the officer assigned to investigate the March 28, 2019 crash.

       53.     Technician Waters was declared an expert in accident reconstruction.

       54.     Technician Waters testified he had been a state trooper for approximately twenty-

three and one-half years (four and one-half years as a roadside trooper and nineteen years as a

technician).




                                                 7
Case 1:20-cv-00848-NRN Document 1 Filed 03/27/20 USDC Colorado Page 8 of 16




       55.     Technician Waters has been the assigned specialty investigator for high-profile

accidents such as those that involve other officers or death.

       56.     Technician Waters has received approximately one thousand three hundred hours

of accident reconstruction training that involves gathering information from the scene;

mathematical analysis; advanced crash analysis involving physics, trigonometry, and driver

reaction assessment; and applying these data to computerized environments by utilizing

reconstruction software to develop two- and three-dimensional accident reconstruction reports.

       57.     Technician Waters has been accredited by the Accreditation Commission for

Traffic Accident Reconstruction (“ACTAR”) since approximately 2001 or 2002.

       58.     Technician Waters had investigated one thousand three hundred fifty-four car

accidents of which two hundred twenty-three involved deaths.

       59.     Technician Waters has certifications in all equipment used in accident

reconstruction including laser, airbag modules, global positioning satellite (“GPS”), Pharaoh CAD

(“computer-aided design”).

       60.     Technician Waters drafted traffic accident report #3D190287, noting a straight on-

level blacktop road surface with no adverse weather conditions being factors contributing to the

accident.

       61.     Technician Waters concluded Plaintiffs had the right of way and their vehicle’s

speed was not contributory to the accident.

       62.     Technician Waters concluded Defendant Bitterman did not have the right of way,

disregarded his posted stop sign, and was liable for causing the accident.

       63.     Technician Waters found no evidence of defect in either vehicle.


                                                 8
Case 1:20-cv-00848-NRN Document 1 Filed 03/27/20 USDC Colorado Page 9 of 16




       64.     Using braking efficiencies and airbag module technologies, Technician Waters

estimated Plaintiffs’ vehicle speed at impact was 54 miles per hour.

       65.     Using braking efficiencies and airbag module technologies, Technician Waters

estimated Defendant Bitterman’s vehicle speed at impact was 35 miles per hour.

       66.     Technician Waters cited Defendant Bitterman for Careless Driving Causing Death

and Careless Driving Causing Physical Injury.

       67.     Various first responders, including Adams County Sheriff’s Office deputies,

testified that the best practice for officers responding to emergency situations is to do so with lights

and sirens especially when approaching an intersection.

       68.     Pursuant to Adams County Sheriff’s Office Policy #308, officers must respond to

emergency calls with lights and sirens on when reasonably necessary and shall exercise due care

and regard to the safety of others.

       69.     On January 22, 2020, Defendant Bitterman was convicted by jury of Careless

Driving (Causing Death to Another) and Careless Driving (Causing Physical Injury To Another).

       70.     On February 28, 2020, Honorable Leroy Kirby sentenced Defendant Bitterman to

two years’ probation, two hundred fifty hours of useful public service, and restitution.

       71.     Defendant Bitterman’s conviction of Careless Driving (Causing Death to Another)

incurred a further penalty of twelve points having been assessed against Defendant Bitterman’s

license.

       72.     Defendant Bitterman’s conviction of Careless Driving (Causing Bodily Injury to

Another) incurred an additional penalty of four points having been assessed against Defendant

Bitterman’s license.


                                                   9
Case 1:20-cv-00848-NRN Document 1 Filed 03/27/20 USDC Colorado Page 10 of 16




          73.   As a result of Defendant Bitterman’s convictions and accumulated points, the

Colorado Department of Motor Vehicles suspended Defendant Bitterman’s privilege to drive for

one year.

                                          COUNT ONE
                         NEGLIGENCE – DEFENDANT BITTERMAN
                          (Plaintiff The Estate of Eira Saenz Sandoval)

          74.   All preceding paragraphs are incorporated by reference as though fully set forth

herein.

          75.   Defendant Bitterman negligently, recklessly, and with deliberate indifference to the

safety and life of others, operated a 2017 Ford Explorer that was owned by Defendant Adams

County.

          76.   Defendant Bitterman’s conduct included, but was not limited to, failing to stop at a

stop sign for vehicles traveling on East 88th Avenue and failing to maintain a proper lookout for

other vehicles, causing the death of Eira Saenz Sandoval.

          77.   Defendant Bitterman violated C.R.S. §42-4-1402 which constitutes negligence per

se.

          78.   The guilty verdicts in the criminal case against Defendant Bitterman, pursuant to

Colorado law on issue preclusion, establish that the Defendant Bitterman was negligent as a matter

of law.

          79.   As a sole, direct and proximate result of the negligence of the Defendant Bitterman

the Plaintiff The Estate of Eira Saenz Sandoval seeks all damages allowed for wrongful death and

survival claims relating to Eira Saenz Sandoval’s death, including but not limited to ambulance

and coroner services, funeral expenses, future loss of earnings, future loss of benefits, loss of


                                                 10
Case 1:20-cv-00848-NRN Document 1 Filed 03/27/20 USDC Colorado Page 11 of 16




support, care, love, assistance, protection, affection, companionship, grief, suffering, derivative

loss of injury, and nonpecuniary harm.

                                          COUNT TWO
                         NEGLIGENCE – DEFENDANT BITTERMAN
                         (Plaintiff Maria De Refugio Corral, individually)

          80.   All preceding paragraphs are incorporated by reference as though fully set forth

herein.

          81.   As a result of Defendant Bitterman’s negligence, the Plaintiff Maria De Refugio

Corral sustained the following, but not limited to, injuries:

                a. Right tibia fracture

                b. Cervical strain

                c. Cervical contusion

                d. Chest wall contusion

                e. Contusion of anterior left chest wall

                f. Right breast contusion

                g. Right shoulder strain and rotator cuff tear

                h. Right shoulder arthrofibrosis

                i. Right sternoclavicular joint disarticulate fracture

                j. Concussion

                k. Right upper extremity paresthesia

                l. Right wrist strain

                m. Right elbow strain

                n. Right ankle strain, talar dome fracture and osteochondral defect


                                                   11
Case 1:20-cv-00848-NRN Document 1 Filed 03/27/20 USDC Colorado Page 12 of 16




                o. Anxiety associated with traveling in vehicles

          82.   As a sole, direct and proximate result of the negligence of the Defendant Bitterman,

Plaintiff Maria De Refugio Corral, individually, seeks damages for his personal injuries, which

include past and future health care treatment, past and future income loss damages, past and future

non-economic damages, past and future physical impairment damages, plus pre and post judgment

interest and costs.

                                          COUNT THREE
                            42 U.S.C. §1983 - DEFENDANT BITTERMAN
            (Plaintiffs The Estate of Eira Saenz Sandoval and Maria De Refugio Corral)

          83.   All preceding paragraphs are incorporated by reference as though fully set forth

herein.

          84.   This cause of action arises under 42 U.S.C. § 1983 and is alleged against Defendant

Bitterman, in his individual capacity, for his actions causing the deprivation of Plaintiffs’

constitutional rights to life, liberty, and personal security under the 14th Amendment of the United

States Constitution.

          85.   At all material times mentioned herein, Defendant Bitterman was acting under the

color of law of the State of Colorado.

          86.   Defendant Bitterman’s conduct set forth herein was conducted arbitrarily,

capriciously, and with reckless indifference to human life.

          87.   Defendant Bitterman’s conduct set forth herein was in violation of clearly

established law and was an intentional misuse of the vehicle he was driving. Defendant Bitterman’s

conduct deprived Plaintiffs of their constitutional rights to life, liberty, and personal security.




                                                  12
Case 1:20-cv-00848-NRN Document 1 Filed 03/27/20 USDC Colorado Page 13 of 16




          88.   As a sole, direct, and proximate result of Defendant Bitterman’s conduct while

operating under color of state law, Eira Saenz Sandoval was killed by Defendant Bitterman, and

Plaintiff Maria De Refugio Corral was severely injured.

          89.   As a result of Defendant Bitterman’s conduct, he is in violation of 42 U.S.C. § 1983

entitling Plaintiffs to (1) compensatory damages in an amount to be determined, which amount

shall be proven at trial; (2) punitive damages in an amount to be determined, which amount shall

be proven at trial; (3) reasonable attorney’s fees and costs under 42 U.S.C. § 1988; (4) pre- and

post-judgment interest; (5) costs; and (6) such other and further relief as this Court deems proper.

                                  COUNT FOUR
 VICARIOUS LIABILITY AND RESPONDEAT SUPERIOR - DEFENDANT ADAMS COUNTY
                       (Plaintiff Maria De Refugio Corral)

          90.   All preceding paragraphs are incorporated by reference as though fully set forth

herein.

          91.   This Count arises under Colorado common law and is alleged against Defendant

Adams County.

          92.   At all relevant times, the Defendant Bitterman was an employee and/or agent of

Defendant Adams County.

          93.   Defendant Adams County is liable for the actions of its respective

employees/agents pursuant to vicarious liability and Respondeat Superior law for Plaintiff- Maria

De Refugio Corral’s injuries and damages.

          94.   By virtue of the Defendant Bitterman being an employee and/or agent of Defendant

Adams County, and because he was acting within the course and scope of his employment and

authority at the time of the above-referenced incidents, the acts and omissions of Defendant


                                                 13
Case 1:20-cv-00848-NRN Document 1 Filed 03/27/20 USDC Colorado Page 14 of 16




Bitterman are deemed the acts and omissions of Defendant Adams County pursuant to the doctrine

of Respondeat Superior.

          95.    Defendant Adams County is vicariously liable for the acts of its respective

employees/agents pursuant to Respondeat Superior law as a proximate cause of Plaintiff’s injuries

and damages.

          96.    Plaintiff Maria De Refugio Corral is entitled to any and all damages pursuant to

Colorado law.

                                   COUNT FIVE
 VICARIOUS LIABILITY AND RESPONDEAT SUPERIOR - DEFENDANT ADAMS COUNTY
                    (Plaintiff The Estate of Eira Saenz Sandoval)

          97.    All preceding paragraphs are incorporated by reference as though fully set forth

herein.

          98.    This Count arises under Colorado common law and is alleged against Defendant

Adams County.

          99.    At all relevant times, the Defendant Bitterman was an employee and/or agent of

Defendant Adams County.

          100.   Defendant Adams County is liable for the actions of its respective

employees/agents pursuant to vicarious liability and Respondeat Superior law for Plaintiff the

Estate of Eira Saenz Sandoval’s death.

          101.   By virtue of the Defendant Bitterman being an employee and/or agent of Defendant

Adams County, and because he was acting within the course and scope of his employment and

authority at the time of the above-referenced incidents, the acts and omissions of Defendant




                                                14
Case 1:20-cv-00848-NRN Document 1 Filed 03/27/20 USDC Colorado Page 15 of 16




Bitterman are deemed the acts and omissions of Defendant Adams County pursuant to the doctrine

of Respondeat Superior.

       102.    Defendant Adams County is vicariously liable for the acts of its respective

employees/agents pursuant to Respondeat Superior law as a proximate cause of Plaintiff the Estate

of Eira Saenz Sandoval’s death.

       103.    Plaintiff is entitled to any and all damages pursuant to Colorado law.


       WHEREFORE, Plaintiffs request that judgment be entered in their favor and against the

Defendants, and each of them, jointly and severally, in an amount to be determined at trial for all

damages allowed, plus all costs allowed by law, pre- and post-judgment interest as permitted by

law, for attorney’s fees, and for such other and further relief as the court deems proper in the

premises.


                                   JURY TRIAL DEMAND

        Plaintiffs hereby demand a trial by jury with respect to each of the claims alleged herein.

       DATED: March 27, 2020.




                                                15
Case 1:20-cv-00848-NRN Document 1 Filed 03/27/20 USDC Colorado Page 16 of 16




                                          Respectfully submitted,
                                          RAMOS LAW
                                          Original Signatures on File


                                          /s/ Joseph P. Ramos
                                          Joseph P. Ramos, Esq., M.D.

                                          /s/ Clarence E. Gamble
                                          Clarence E. Gamble, Esq.

                                          /s/ Russell O. Araya
                                          Russell O. Araya, Esq.
                                          3000 Youngfield Street, Suite 200
                                          Wheat Ridge, CO 80215
                                          T: 303.733.6353
                                          F: 303.865.5666
                                          E: joe@ramoslaw.com
                                             clarence@ramoslaw.com
                                             russell@ramoslaw.com




                                     16
